DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

April 25, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Affordable Care Act Questions and Answers

The Centers for Medicare & Medicaid Services (CMS) is pleased to announce the release of
important information for states on the implementation of the Affordable Care Act.
Today we issued the next in a series of Frequently Asked Questions (FAQ) to address Affordable
Care Act implementation questions. These FAQs address three main topics: availability of the
75 percent federal match for maintenance and operations, systems issues regarding
communication between the Federally-Facilitated Marketplace and Medicaid, and further policy
guidance regarding the use of section 1115 demonstrations.
The FAQs may be accessed at: http://www.medicaid.gov/State-Resource-Center/FAQ-Medicaidand-CHIP-Affordable-Care-Act-ACA-Implementation/FAQ-Medicaid-and-CHIP-AffordableCare-Act-ACA-Implementation.html
If you have additional questions, please send them to CMCSPPACAQuestions@cms.hhs.gov

